Citation Nr: 1507455	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a vitamin D deficiency.

2.  Entitlement to service connection for a lumbar spine disorder, with lower extremity radiculopathy.

3.  Entitlement to service connection for lower extremity radiculopathy, to include as secondary to the Veteran's service-connected degenerative arthritis of the thoracic spine.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to January 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions issued in October 2010 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, in a May 2013 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a vitamin D deficiency.

2.  The RO granted service connection for lumbar strain in a March 2014 rating decision.  

3.  The evidence of record shows the Veteran's current lower extremity radiculopathy is due to his service-connected degenerative arthritis of the thoracic spine with lumbar strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for a vitamin D deficiency have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The claim of entitlement to service connection for a low back disorder is dismissed, as there is no remaining case or controversy over which the Board has jurisdiction.  38 U.S.C.A. § 7105 (West 2014).  

3.  The criteria for service connection for lower extremity radiculopathy secondary to the service-connected degenerative arthritis of the thoracic spine, with lumbar strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Vitamin D Deficiency

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105.  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

During a May 2013 hearing before the Board, the Veteran's representative stated on the record that the Veteran desired to withdraw his claim of entitlement to service connection for a vitamin D deficiency.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this claim.  Thus, the Board finds that the Veteran has withdrawn his claim of entitlement to service connection for a vitamin D deficiency.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

II.  Service Connection for a Low Back Disability

In May 2010, the Veteran submitted a claim of entitlement to service connection for low back degenerative disc disease.  In a statement received in June 2010, the Veteran described the nature of his back pain and stated that he also experienced S1 radiculopathy.  In an October 2010 rating decision, the RO granted service connection for "degenerative arthritis thoracic spine (claimed as degenerative disc disease low back)."  In a June 2011 rating decision, the RO denied service connection for S1 radiculopathy, to include as secondary to the Veteran's service-connected arthritis of the thoracic spine.  In a July 2011 notice of disagreement, the Veteran stated that he disagreed with the RO's decision to deny service connection for S1 radiculopathy associated with his service-connected arthritis of the thoracic spine.  When asked to clarify the nature of his claims in March 2012, the Veteran stated that he was seeking service connection for degenerative disc disease of the lumbar spine with radiculopathy.  In a March 2012 statement of the case, the RO denied service connection for degenerative disc disease of the lumbar spine with S1 radiculopathy.  During a May 2013 hearing before the Board, the Veteran's representative indicated that the Veteran intended to pursue both appeals, including service connection for a low back disorder, with radiculopathy, and service connection for radiculopathy, secondary to the Veteran's service-connected thoracic spine disorder.  
 
In a March 2014 rating decision addressing the Veteran's increased rating claim for his thoracic spine disorder, the RO changed the Veteran's service-connected disorder from "degenerative arthritis thoracic spine" to "degenerative arthritis thoracic spine with lumbar strain."   Thus, the Board finds that the RO impermissibly overstepped their jurisdiction by granting service connection for a lumbar strain while the claim for service connection for a low back disorder was in the jurisdiction and pending before the Board.  However, the Board will not disturb the RO's grant of service connection for lumbar strain.  Consequently, there is no remaining case or controversy pertaining to the Veteran's claim of entitlement to service connection for a low back disorder.  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appeal is dismissed.

III.  Secondary Service Connection for Lower Extremity Radiculopathy

Accordingly, the only remaining issue to be decided on appeal is entitlement to service connection for lower extremity radiculopathy, secondary to the service-connected back disorder.  Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

A February 2010 VA treatment record shows that the Veteran reported  low back pain radiating to his left leg to the posterior thigh and calf, which began approximately three or four weeks earlier.  The assessment was suspected S1 radiculopathy.  A June 2010 VA treatment record indicates that a straight leg raising test was positive on the left side.  The assessment was most likely S1 radiculopathy.

During an August 2010 VA examination, the Veteran reported back pain, stiffness, and decreased motion.  A physical examination revealed tenderness over the thoracic and lumbar spine and positive straight leg raising tests bilaterally.  There was no evidence of radiating pain on movement or muscle spasms, and a Lasegue's sign was negative.  A neurological examination revealed no sensory deficits of S1, normal reflexes, and no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The VA examiner provided a diagnosis of degenerative arthritis of the thoracic.

An August 2010 VA treatment record shows that the Veteran complained of severe back pain, with pain radiating down his left leg.  The assessment was chronic lower back pain, with acute exacerbating sciatica.  

During an August 2010 VA examination, the Veteran reported a history of lower back pain, numbness, tingling, and paresthesias in his lower extremities.  The examination report indicates that the Veteran had a history of fatigue, decreased motion, weakness, and spasms in his left lower back, which felt like "needles" radiating to both legs.  A physical examination revealed left lower back tenderness and a Lasegue's sign was positive.  X-rays showed moderate degenerative changes at L3-L4 and L4-L5, and small osteophytes at L3.  The examiner provided a diagnosis of lumbar degenerative disc disease and identified S1 radiculopathy as a problem associated with the diagnosis.  

During a June 2011 VA examination, the Veteran reported spinal stiffness, decreased motion, paresthesia, numbness, and left lower back pain, which traveled down the left leg.  A physical examination revealed evidence of radiating pain on movement, lower back tenderness, positive straight leg test raising tests, bilaterally, and a positive Lasegue's sign.  The examiner provided a diagnosis of intervertebral disc syndrome and opined that the most likely involved peripheral nerve was the superficial peroneal nerve, which affects both sides of the body.  

A November 2014 private treatment record indicates that the Veteran reported back pain radiating to the left lower extremity, numbness, tingling, and weakness.  The Veteran indicated that his radiating pain began approximately three years earlier and was becoming progressively worse.  Electrodiagnosis evidence revealed prolonged left peroneal "F" wave latency, which indicated early root disease or proximal nerve pathology at L5.  The electrodiagnosis report also shows that there were findings which indicated focal left lateral plantar neuropathy in the ankle or proximal foot segment, based on the Veteran's markedly attenuated motor response.  

The medical evidence of record contains a current diagnosis of lower extremity radiculopathy.  Furthermore, the Veteran's treatment providers have indicated that the radiculopathy is secondary to the Veteran's service-connected degenerative arthritis of the thoracic spine with lumbar strain.  Accordingly, the Board finds that service connection for lower extremity radiculopathy is warranted.


ORDER

The appeal as to the issue of entitlement to service connection for a vitamin D deficiency is dismissed.

The appeal as to the issue of entitlement to service connection for a lumbar spine disorder is dismissed.

Service connection for lower extremity radiculopathy is granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


